Bradt, J.
policy upon which this action was brought
The was upon the schooner " Allie Day” for one year, from the °26th March, 1856, at noon, to March 26th, 1857, at noon. It contained a warranty as follows : “ Warranted not to use ports or places in Texas except Galveston, nor foreign ports and places in the Gulf of Mexico.” By a subsequent agreement, April 12, 1857, for the additional premium of one per cent, permission was given to make a voyage from New Orleans to Vera Cruz. The schooner went to Yera Cruz, thence to Coatzacoaleos, in the Gulf of Mexico, thence to Boston, and thence *16to Apalachicola, where she belonged, and was there destroyed by a storm. The plaintiff claims to recover because the policy was a time policy, and the deviation occasioned by the voyage to -Coatzacoalcos was only temporary, and did not snbsequently affect the risks insured against. For the first of these propositions we are referred to the case of The Union Ins. Co. v. Tysen, 3 Hill, 118 ; but Cowen, J., states in the beginning of the opinion, “It is in the nature of the policy in question that it limits the vessel to no geographical track. It is impossible, therefore, to make out a defence on the ground of a dein the ordinary sense of the word.” But assuming the policy in question to be a time- policy, the geographical track is declared, and the voyage to Coatzacoalcos was a deviation and in violation of the warranty. The question which arises upon these facts is whether the defendants are discharged by the deviation. There was no necessity for the deviation. It. was voluntary, and discharged the underwriter’s. Their discharge does not depend upon any supposed increase of risk, but wholly on the departure of the insured from the contract of insurance. The assured has no right to substitute a different risk. 1 Phillips on Ins. 983 ; Robinson v. Marine Ins. Co., 2 Johns. Rep. 89; Huet v. The Phoenix Ins. Co., 7 Johns. Rep. 363; Robertson v. The Col. Ins. Co., 8 Johns. 491; Duncan v. Sun Fire Ins. Co., 6 Wend. 488 ; Maryland Ins. Co. v. Le Roy, 7 Cranch, 26 ; Hentley v. Buggin, 2 Dong. 39 ; Child v. Sun Mut. Ins. Co., 3 Sandford, 26; Kettel v. Wiggin, 13 Mass. 68 ; Coffin v. Newburyport Mar. Ins. Co., 9 Mass. 436 ; 449.
In the case of Robertson v. The Columbian Ins. Co., supra, the brig Ohio was insured from" New York to the island of Teneriffe, and, for an additional premium of two per cent, permission was given to proceed from Teneriffe to the Isle of May and Bon avista, and at and from thence to return to New York. The vessel arrived safely at Teneriffe, but was refused permission io enter or land any part of her cargo until after performing a quarantine of forty days, because her bill of health was not certified-by the Spanish Consul at New-Tork. The master, being unable to land her cargo, determined to seek another ¡-orí, mid ver/c to Madeira, which was the nearest port, where he arrived, landed and sold the cargo. The vessel *17afterwards proceeded to the Isle of May, and sailed from thence to Mew York. During her passage she met with very-bad weather, which much injured her, and sustained further injury by striking on a shoal near Great Egg Harbor, and finally arrived at New York. Per curiam; “ There was no necessity for going from Teneriffe to Madeira. • It was sailing on a different voyage from the one insured.” “ It was a voluntary deviation from the voyage mentioned in the policy. Mothing but necessity or apprehension of danger could excuse his departure from the usual and direct route to Bonavista.”
The judgment should be reversed.
Hilton, J.
Coatzacoalcos was one of the prohibited ports mentioned in the policy-, and the plaintiff in express terms warranted against its use. The voyage there was voluntary, after the defendants had positively refused permission to go, and had accompanied the refusal with an offer to cancel the policy- and return the premium for the time unexpired, so that insurance might have been obtained elsewhere. But notwithstanding all this, the voyage was made, and there cannot he the slightest doubt that had the vessel been lost while absent upon it, the defendants would not have been answerable; and it is equally clear, both on principle and authority-, that going upon it was a plain breach of the warranty contained in the policy, and put an end to the liability of the defendants as underwriters. Kettel v. Wiggin, 15 Mass. 68.
In contracts of insurance a wamirity is regarded as very much like a condition precedent, and which, if violated, avoids the policy-, and no recovery can thereafter he had upon it. Mead v. Northwestern Ins. Co. 3 Selden, 530 ; Duncan v. Sun Fire Ins. Co., 6 Wend. 433; 494; Westfall v. Hudson River Fire Ins. Co., 2 Kern. 2S9. In the language of Mr. Justice Johnson, in Maryland Ins. Co. r. Le Roy (7 Cranch, 26), ‘‘ The discharge of the underwriters from their liability in such cases depends not upon any- supposed increase of risk, but wholly on the departure of the insured from the pool icy of insurance.” The law attaches nó importance to the degree of such violation, or the consequences arising from it, and its-materiality or immateriality signifies nothincr, the only ques- “
*18tian being as to the fact of the violation, and when that is shown a recovery is precluded. He Hahn v. Hardy, 1 Term E. 343; FCemlle v. Rhinelander, 3 John. Oases, 134; Phillips on Ins. 181; 211.
From these views it follows that going to Coatzacoalcos being a clear breach of the warranty, from that time the policy ceased to cover or protect the vessel, and her subsequent return in no way revived or restored the defendants’ original obligation as underwriters. Westfall v. Hudson River Fire Ins. Co., 2 Duer, 490 ; 496.
I therefore concur with Judge Brady, that the defendants are entitled to judgment, and as the deviation is conceded, the judgment should be a final one in their.favor.
Daly, F. J., concurred.